Citation Nr: 9905957	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-29 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for hypertension.  This 
matter also comes before the Board on appeal from a December 
1996 RO decision that denied the veteran's claim of service 
connection for fibromyalgia.

The Board observes that the veteran had previously appealed a 
December 1995 rating decision by which a 30 percent rating 
was initially assigned for a post-traumatic stress disorder 
(PTSD).  However, the Board notes that the RO subsequently 
awarded a total rating (100 percent) for this disability by a 
September 1996 decision.  Accordingly, because this grant was 
for the maximum rating allowed, this issue is not now before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board also notes that, in January 1996, the veteran filed 
a notice of disagreement with the effective date assigned in 
December 1995 for the award of service connection for PTSD.  
In January 1996, the RO issued a statement of the case (SOC) 
as to this issue, but no substantive appeal was thereafter 
received on this effective date question.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (1998) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case).  Consequently, this 
issue is not before the Board.  Id.  



FINDINGS OF FACT

1.  No competent medical evidence has been submitted that 
tends to show that the veteran has fibromyalgia that is 
attributable to military service or is otherwise linked to 
service-connected PTSD.

2.  Competent medical evidence has been submitted that tends 
to link hypertension to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The claim of service connection for fibromyalgia is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The claim of service connection for hypertension is well 
grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464, 1468-69 (Fed. Cir. 1997).  If the veteran 
does not meet the initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim may not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently credible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet .App. 71, 81 (1990).  A veteran cannot meet this burden 
merely by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu, 2 Vet. 
App. at 495. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  The third element may be established by the use 
of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Furthermore, controlling laws and regulations provide that 
secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310 (1998).  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet.App. 439 (1995) (en banc).  

The veteran's service medical records are negative for 
complaints, diagnosis, or treatment of fibromyalgia.  VA 
treatment records and private treatment records dating back 
to 1973 are part of the record on appeal.  A review of these 
records reveals, among other things, the veteran's complaints 
of pain in multiple joints (including his back, hands, knees, 
and ankles), his reports of chronic fatigue, and his 
characterization of his problem as fibromyalgia.  However, 
fibromyalgia was not definitively diagnosed.  The only 
diagnosis found in the record on appeal was degenerative 
joint disease or arthritis.  See VA treatment records dated 
in January 1995, March 1995, May 1995, January 1996, April 
1996, October 1996, and November 1996.

Interestingly, the Board notes that the earliest post-service 
medical record found in the record was a June 1973 
examination conducted by the veteran's employer.  At that 
time, little more than three years after his separation from 
military service, no diagnosis of fibromyalgia was made.  
Although an October 1996 VA treatment report shows that the 
veteran complained of various musculoskeletal problems, and 
parenthetically indicated that such complaints were related 
to fibromyalgia, when a definitive clinical assessment was 
made, fibromyalgia was not identified.  It appears that the 
best assessment the examiner could make was probable 
fibromyalgia.  Similarly, a November 1996 progress note from 
the veteran's VA therapist merely shows the veteran's own 
report that he had fibromyalgia syndrome.  In short, no 
diagnosis of fibromyalgia has been made.

Additionally, the veteran filed a May 1993 article from The 
American Journal of Medicine, Vol. 94, entitled, Post-
Traumatic Stress Disorder Presenting as Fibromyalgia.  This 
article suggested a relationship between PTSD and 
fibromyalgia.  He also submitted a computer print out from 
the Health Reference Center that also referred to two other 
medical articles that proposed that there was a relationship 
between PTSD and fibromyalgia.

With the aforementioned evidence in mind, the Board notes 
that no competent medical evidence has been presented of a 
current diagnosis of fibromyalgia.  As noted above, the 
October and November 1996 records referring to fibromyalgia 
did not include such a disability as a clinically diagnosed 
problem.  Therefore, the Board finds that the veteran's claim 
of service connection for fibromyalgia must be denied as not 
well grounded because the record on appeal does not contain a 
current diagnosis of fibromyalgia.  Caluza, supra.  

While it has been argued that the medical literature the 
veteran filed is supportive of the claim of service 
connection for fibromyalgia, the Board finds that the text 
provided in this case amounts to no more than a generic 
reference to the possibility that fibromyalgia may commonly 
accompany PTSD.  Given the lack of a definitive diagnosis, 
and the nature of the submitted medical texts, the Board 
finds that evidence sufficient to make the veteran's claim 
well grounded has not been presented.  See Wallin v. West, 11 
Vet.App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  

Given that the claim of service connection for fibromyalgia 
is not well grounded, VA has no duty to assist in the 
development of the evidentiary record.  Epps, supra.  
Consequently, although the veteran's representative has asked 
that VA secure an opinion from an independent medical expert, 
such evidentiary development will not be undertaken.  Id.  

Turning to the hypertension issue, the Board finds that a 
well-grounded claim of service connection has been submitted.  
First of all, medical information has been presented, 
especially in the form of a May 1995 report by Lawrence R. 
Moss, M.D., which tends to establish that psychological 
factors such as those accompanying PTSD play a causative role 
in the development of hypertension.  This evidence is 
significant in view of the fact that the veteran is service 
connected for PTSD.  Secondly, a February 1996 opinion from 
Robert E. Turner, M.D., has been presented wherein Dr. Turner 
indicates that he is "confirming" that the veteran's 
hypertension may well be due to PTSD, at least to some 
degree.  Such opinion evidence, considered in conjunction 
with the medical evidence of record, including Dr. Moss' 
report, leads the Board to conclude that the claim of service 
connection is plausible.  



ORDER

Service connection for fibromyalgia is denied.

The claim of service connection for hypertension is well 
grounded; to this extent, the appeal is granted.


REMAND

As suggested in the Board's decision above, there is some 
indication in the record that hypertension may be caused by 
or made worse by service-connected PTSD.  Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc).  In either case, either 
relationship would warrant a grant of compensation under 
38 U.S.C.A. § 1110.  Id.  
However, the RO in its April 1996 and December 1996 decisions 
reported that VA "did not recognize a direct relationship 
between PTSD and hypertension."  The foregoing conclusion 
was apparently based on 1995 medical opinions that were 
purportedly obtained from the Director of Compensation and 
Pension.  Nevertheless, no such opinion was made a part of 
the record on appeal.  

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  The Court has also held that, where there is 
reasonable possibility that current conditions are related to 
or is the residual of a condition experienced in service, VA 
should seek a medical opinion as to whether the veteran's 
current disabilities are in any way related to or the 
residual of those experienced in service.  Horowitz v. Brown, 
5 Vet.App. 217 (1993).  See, e.g., Molloy v. Brown, 9 
Vet.App. 513 (1996); Alemany v. Brown, 9 Vet.App. 518 (1996); 
Lathan v. Brown, 7 Vet.App. 359 (1995); Dixon v. Derwinski, 
3 Vet.App. 261 (1992).

Governing regulations also provide that when, during the 
course of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).  Therefore, a remand is required to 
obtain copies of the August 14, 1995, VA medical opinion and 
a September 7, 1995, concurrence by the Director of 
Compensation and Pension.  A remand is also required for the 
RO to contact Dr. Turner to obtain copies of his treatment 
records for the veteran (Dr. Turner reported that he had 
treated the veteran for hypertension since 1993) and to 
obtain, if possible, a more definite statement as to whether 
the veteran's hypertension was caused and/or aggravated by 
his PTSD and the rationale for any such opinion.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinion is 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records or 
medical opinions.  In light of Dr. 
Turner's February 1996 letter, the RO 
should contact Dr. Turner to obtain 
copies of his treatment records for the 
veteran and to request a more definite 
statement as to whether the veteran's 
hypertension was caused and/or made worse 
by his PTSD and the rationale for any 
opinion provided.  Additionally, opinions 
prepared in 1995 on which the RO 
previously based its decision should be 
made a part of the record.

2.  A VA examiner should be asked to 
review the record on appeal and provide 
an opinion as to the medical 
probabilities that hypertension had its 
onset during service; whether, if extant 
prior to service, it underwent a 
worsening during service; or whether it 
was caused by or made worse by service-
connected PTSD.  The bases for each 
opinion provided should be set forth in 
detail.  

3.  The RO should examine the evidence 
received since issuance of the April 1997 
supplemental statement of the case (SSOC) 
and take adjudicatory action.  Additional 
development suggested by the evidence, or 
lack thereof, should be undertaken.  If 
the benefit sought is denied, a SSOC 
should be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
April 1997 SSOC, including VA treatment 
records dated from November 1996 to 
October 1997.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

